 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
 3   SHARON K. SEXTON
     Arizona State Bar No. 012359
 4   Assistant U.S. Attorney
     Email: Sharon.Sexton@usdoj.gov
 5   KEVIN POOLEY
     Arizona State Bar No. 032759
 6   Special Assistant U.S. Attorney
     Email: Kevin.Pooley@usdoj.gov
 7   Two Renaissance Square
     40 N. Central Ave., Suite 1800
 8   Phoenix, Arizona 85004
     Telephone: 602-514-7500
 9   Attorneys for Plaintiff
10                       IN THE UNITED STATES DISTRICT COURT
11                            FOR THE DISTRICT OF ARIZONA
12
     United States of America,                             No. CR-19-1033-PHX-SMB
13
                          Plaintiff,
14                                                        JOINT STIPULATION RE:
              v.                                            TELEPHONE CALLS
15
     Lawrence Lorenzo Blackshire,
16
                          Defendant.
17
18         The United States of America and Defendant Lawrence Lorenzo Blackshire, by and
19   through undersigned counsel, hereby stipulate to the following:
20      1. The male voice on the calls: CDS 11, 13 and 15 is the defendant, Lawrence
21         Blackshire and that the female voice on CD 15 is Lucinda Wilson.
22         You must therefore treat these facts as having been proved.
23         RESPECTFULLY SUBMITTED this 9th day of March, 2020.
24                                                   MICHAEL BAILEY
                                                     United States Attorney
25                                                   District of Arizona
26
     s/ ____________________                         s/
27   DENISE AGUILAR                                  SHARON SEXTON
     Counsel for Defendant                           KEVIN POOLEY
28                                                   Assistant U.S. Attorneys
 1
                                 CERTIFICATE OF SERVICE
 2
           I hereby certify that on this 9th day of March, 2020, I electronically transmitted the
 3
     attached document to the Clerk’s Office using the CM/ECF system for filing and
 4
     transmittal of a Notice of Electronic Filing to the following CM/ECF registrants:
 5
     Denise Aguilar,
 6
     Attorney for Defendant
 7
 8   s/Keona L. Ross
 9   U.S. Attorney’s Office

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                -2-
